 1                                                                HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7
     OLEAN WHOLESALE GROCERY
 8   COOPERATIVE, INC., JOHN GROSS AND                       Case No.: 2:21-mc-00066-RSL
     COMPANY, INC., and MAPLEVALE
 9   FARMS, INC.,                                            STIPULATED MOTION AND ORDER
                                                             TO TRANSFER
10                                       Plaintiffs,
                                                             Noted for Consideration: June 29, 2021
11   v.

12   AGRI STATS, INC., BUTTERBALL, LLC,
     CARGILL, INC., CARGILL MEAT
13   SOLUTIONS CORPORATION, COOPER
     FARMS, INC., FARBEST FOODS, INC.,
14   FOSTER FARMS, LLC, FOSTER POULTRY
     FARMS, THE HILLSHIRE BRANDS
15   COMPANY, HORMEL FOODS
     CORPORATION, HOUSE OF RAEFORD
16   FARMS, INC., PERDUE FARMS, INC.,
     PERDUE FOODS LLC, TYSON FOODS,
17   INC., TYSON FRESH MEATS, INC. and
     TYSON PREPARED FOODS, INC.,
18
                                         Defendants
19

20                   STIPULATION AND PROPOSED ORDER TO TRANSFER
                   PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 45(f)
21
             Hagens Berman Sobol Shapiro LLP (“Hagens Berman”), Lockridge Grindal Naeun,
22
     P.L.L.P. (“Lockridge”), and Lael Henterly (“Henterly” and together with Hagens Berman and

     Lockridge, “Movants”) and Defendants Agri Stats, Inc., Butterball, LLC, Cargill, Inc., Cargill



     STIPULATED MOTION AND ORDER TO TRANSFER - Page 1 of 4                      STOKES LAWRENCE, P.S.
     2:-21-MC-00066RSL                                                           1420 FIFTH AVENUE, SUITE 3000
                                                                                SEATTLE, WASHINGTON 98101-2393
                                                                                          (206) 626-6000
 1   Meat Solutions Corporation, Cooper Farms, Inc., Farbest Foods, Inc., Foster Farms, LLC, Foster

 2   Poultry Farms, The Hillshire Brands Company, Hormel Foods Corporation, House of Raeford

 3   Farms, Inc., Perdue Farms, Inc., and Perdue Foods LLC (together “Defendants”), through their

 4   undersigned counsel, hereby enter into this stipulation and proposed order to transfer pursuant to

 5   Federal Rule of Civil Procedure 45(f) (the “Stipulation and Proposed Order”).

 6           WHEREAS, Movants initiated this miscellaneous proceeding to move to quash (the

 7   “Motion to Quash”) a May 21, 2021 subpoena for documents (the “Subpoena”) addressed to Lael

 8   Henterly and served on behalf of the Defendants.

 9           WHEREAS, the Motion to Quash is a discovery dispute ancillary to a putative class action

10   pending in the United States District Court for the Northern District of Illinois (“Northern

11   District of Illinois”) since December 2019, captioned Olean Wholesale Grocery Cooperative,

12   Inc. et al. v. Agri Stats, Inc. et al., No. 1:19-cv-08318 (N.D. Ill.).

13          WHEREAS, the issuing court of the Subpoena was the Northern District of Illinois.

14           WHEREAS, pursuant to Federal Rule of Civil Procedure 45(f), “[w]hen the court where

15   compliance is required did not issue the subpoena, it may transfer a motion under this rule to

16   the issuing court if the person subject to the subpoena consents or if the court finds

17   exceptional circumstances.” Fed. R. Civ. P. 45(f).

18           WHEREAS, transfer of the Motion to Quash to the Northern District of Illinois does not

19   alter the requirements of Federal Rule of Civil Procedure 45(d).

20           WHEREAS, the Defendants and Ms. Henterly consent to the transfer of the Motion to

21   Quash to the Northern District of Illinois.

22           WHEREAS, the underlying case to which the Subpoena relates involves complex questions




     STIPULATED MOTION AND ORDER TO TRANSFER - Page 2 of 4                        STOKES LAWRENCE, P.S.
     2:-21-MC-00066RSL                                                             1420 FIFTH AVENUE, SUITE 3000
                                                                                  SEATTLE, WASHINGTON 98101-2393
                                                                                            (206) 626-6000
 1   that the Northern District of Illinois is already considering.

 2           WHEREFORE, the parties hereto file this stipulated motion seeking the Court’s Order that:

 3           1.      The Motion to Quash shall be transferred to the Northern District of Illinois; and
             2.      Defendants’ response to the Motion to Quash shall be due two weeks after the
 4                   date on the Stipulation and Proposed Order.

 5
     DATED this twenty-ninth day of June, 2021.
 6
                                                             /s/ Molly A. Terwilliger
 7                                                           Molly A. Terwilliger, WSBA No. 28449
                                                             STOKES LAWRENCE, P.S.
 8                                                           1420 Fifth Avenue, Suite 3000
                                                             Seattle, WA 98101-2393
 9                                                           (206) 892-2177
                                                             Molly.Terwillger@stokeslaw.com
10
                                                             Counsel for Defendants
11

12                                                           HAGENS BERMAN SOBOL SHAPIRO,
                                                             LLP
13                                                           /s/ Shana E. Scarlett
                                                             SHANA E. SCARLETT
14                                                           (pro hac vice forthcoming)

15
                                                             Rio S. Pierce (pro hac vice forthcoming)
16                                                           715 Hearst Avenue, Suite 202
                                                             Berkeley, California 94710
17                                                           Telephone: (510) 725-3000
                                                             Facsimile: (510) 725-3001
18                                                           shanas@hbsslaw.com
                                                             riop@hbsslaw.com
19
                                                             Steve W. Berman
20                                                           HAGENS BERMAN SOBOL SHAPIRO,
                                                             LLP
21                                                           1301 Second Ave., Suite 2000
                                                             Seattle, WA 98101
22                                                           Telephone: (206) 623-7292
                                                             Facsimile: (206) 623-0594
                                                             steve@hbsslaw.com




     STIPULATED MOTION AND ORDER TO TRANSFER - Page 3 of 4                        STOKES LAWRENCE, P.S.
     2:-21-MC-00066RSL                                                             1420 FIFTH AVENUE, SUITE 3000
                                                                                  SEATTLE, WASHINGTON 98101-2393
                                                                                            (206) 626-6000
 1                                                           W. Joseph Bruckner
                                                             Brian D. Clark
 2                                                           Maureen Kane Berg
                                                             Simeon Morbey
 3                                                           Steven E. Serdikoff
                                                             LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 4                                                           100 Washington Avenue South, Suite 2200
                                                             Minneapolis, Minnesota 55401
 5                                                           Telephone: (612) 339-6900
                                                             Facsimile: (612) 339-0981
 6                                                            wjbruckner@locklaw.com
                                                             bdclark@locklaw.com
 7                                                           mkberg@locklaw.com
                                                             samorbey@locklaw.com
 8                                                           seserdikoff@locklaw.com

 9                                                           Counsel for Movants

10

11                                           ORDER

12            It is hereby ORDERED that Case No. 2:21-mc-00066-RSL is transferred to the Northern
13   District of Illinois, and that Defendant’s response date shall be two weeks from the date of this
14   Order.
15
16   DATED this 30th day of June, 2021.

17

17
18                                                             The Honorable Robert S. Lasnik
                                                               UNITED STATES DISTRICT JUDGE
19

20

21

22




     STIPULATED MOTION AND ORDER TO TRANSFER - Page 4 of 4                         STOKES LAWRENCE, P.S.
     2:-21-MC-00066RSL                                                              1420 FIFTH AVENUE, SUITE 3000
                                                                                   SEATTLE, WASHINGTON 98101-2393
                                                                                             (206) 626-6000
